     Case 3:20-cr-03462-JLS Document 32 Filed 05/04/21 PageID.70 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,            Case No.: 3:20-CR-3462-JLS
11
                 Plaintiff,
12         v.                              ORDER AND JUDGMENT GRANTING
13                                         THE UNITED STATES’ MOTION TO
                                           DISMISS THE COMPLAINT AND
      GILBERTO EDMUNDO MORENO,             INFORMATION
14
                 Defendant.
15
16
17        The United States’ Motion to Dismiss the Complaint and Indictment (ECF No. 31)
18 is hereby GRANTED. The Complaint (ECF No. 1) and Information (ECF No. 14) are
19 DISMISSED without prejudice.
20        IT IS SO ORDERED.
21
     Dated: May 4, 2021
22
23
24
25
26
27
28
